Barnard, P. J.
The school-district had the right in the first instance to vote whether or not payment should be made to a school officer who had conducted an action or proceeding without a resolution of the district meeting. 2 Rev. St. (7th Ed.) p. 1188. The defendant was a trustee who came within this provision, and in compliance with the law presented his account in writing. The district meeting voted against taxing the district to pay it. The defendant gave notice of appeal to the county court, “orally and publicly, ” as the law required, upon the refusal to vote in favor of the application. The law required the officer appealing to serve on the district clerk a notice in writing that the account would be presented to the county judge on a certain day specified therein. This notice must be served within 1Ó days after the adverse vote of the district meeting. The papers state that this vote was taken August 28, 1888. The notice on the district clerk was’ not served until the 20th of September, 1888. This was too late. Seymour v. Judd, 2 N. Y. 464. The failure to serve the notice on the clerk was sufficient ground to dismiss the proceedings. The order should therefore be reversed, with costs and disbursements.